
	
		110th CONGRESS
		2d Session
		S. CON. RES. 96
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Commemorating Irena Sendler, a woman whose
		  bravery saved the lives of thousands during the Holocaust and remembering her
		  legacy of courage, selflessness, and hope. 
	
	
		Whereas
			 on May 12, 2008, Irena Sendler, a living example of social justice, died at the
			 age of 98;
		Whereas
			 Irena Sendler repeatedly risked her life during the Holocaust to rescue over
			 2,500 Jewish children who lived in the Warsaw ghetto in Poland from Nazi
			 extermination;
		Whereas
			 Irena Sendler was inspired by her father, a physician who treated poor Jewish
			 patients, to dedicate her life to others;
		Whereas
			 Irena Sendler became an activist at the start of World War II, heading the
			 clandestine group Zegota and driving an underground movement that provided safe
			 passage for Jews from the Warsaw ghetto who faced disease, execution, or
			 deportation to concentration camps;
		Whereas
			 Irena Sendler became 1 of the most successful workers within Zegota, taking
			 charge of the children’s division and using her senior position with the
			 welfare department in Warsaw to gain access to and from the ghetto to build a
			 network of allies to help ferry Jewish children from the Warsaw ghetto;
		Whereas
			 Irena Sendler was arrested by the Gestapo on October 20, 1943, tortured, and
			 sentenced to death by firing squad;
		Whereas
			 Irena Sendler never revealed details of her contacts, escaped from Pawiak
			 prison, and continued her invaluable work with Zegota;
		Whereas
			 in 1965, Irena Sendler was recognized as “Righteous Among the Nations” by the
			 Yad Vashem Holocaust Memorial in Israel;
		Whereas
			 in 2006, Irena Sendler was nominated for the Nobel Peace Prize;
		Whereas
			 Irena Sendler was awarded the Order of the White Eagle, the highest civilian
			 decoration in Poland;
		Whereas
			 “Tzedek: The Righteous”, a documentary film, and “Life in a Jar”, a play about
			 the rescue efforts made by Irena Sendler, chronicle the life of Irena
			 Sendler;
		Whereas
			 Irena Sendler, a woman who risked everything for the lives of others and whose
			 bravery is unimaginable to many, expressed guilt for not being able to do more
			 for the Jewish people; and
		Whereas
			 the story of Irena Sendler reminds citizens of the United States and the world
			 community not only of the horrible cruelty at the time of the Holocaust, but
			 also the incredible difference 1 person can make: Now, therefore, be it
		
	
		That Congress—
			(1)mourns the loss of Irena Sendler, a woman
			 whose bravery and heroic efforts saved over 2,500 Jewish children during the
			 Holocaust;
			(2)pays respect and extends condolences to the
			 Sendler family;
			(3)honors the legacy of courage, selflessness,
			 and hope that Irena Sendler exhibited; and
			(4)remembers the life and unwavering
			 dedication to justice and human rights of Irena Sendler.
			
	
		
			Passed the Senate September 22 (legislative day, September
			 17), 2008.
			
			Secretary
		
	
	
	
